Appellant was convicted for rape upon a female under fifteen years of age. Punishment was assessed at ten years in the penitentiary.
The record contains no bills of exception, and no statement of facts upon the main trial. It is alleged in the motion for a new trial that one of the jurors discussed appellant's failure to testify. This one juror only was called to testify upon hearing of the motion. No bill of exceptions is reserved to the action of the court in overruling same. This is necessary to obtain a review of the question in this court. (Branch's Ann. P.C., Sec. 572). However the statement of facts in the record upon the issue of misconduct of the jury fails to support the averments in the motion.
Finding no error in the record the judgment is affirmed.
Affirmed.